Citation Nr: 1757817	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for swelling and splitting of plantar skin due to residuals of right foot injury with loss of fourth toe.

2.  Entitlement to individual unemployability (TDIU) for the period prior to June 7, 2011.


REPRESENTATION

The Veteran represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Augusta, Maine.  The Board notes that while the Augusta, Maine RO issued the rating decision on appeal, the Indianapolis, Indiana RO has jurisdiction over the claim.

In a June 2017 rating decision, TDIU was granted, effective June 7, 2011.  Therefore, as reflected on the title page, only the period prior remains on appeal.  

In addition, in November 2017 correspondence the Veteran, through his authorized representative, contends that he is entitled to special monthly compensation for his right foot disability.  The request for special monthly compensation is noted on the title page.  The issue has not been adjudicated by the Agency or Original Jurisdiction (AOJ) and is therefore REFERRED to the AOJ for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before final adjudication of this appeal.  Specifically, the Board finds that the Veteran is entitled to a new VA examination and that an opinion is needed to address whether the Veteran has loss of use of his right foot.

The Veteran has been afforded numerous VA examinations regarding his right foot disability.  However, the Board finds the most recent VA examination to be deficient.  Specifically, the May 2017 did not address several previously diagnosed foot conditions/injuries or operations performed on the Veteran's foot.  In addition, there are discrepancies between this examination and others regarding the severity of the Veteran's disability.  For example, in a July 2009 examination the examiner noted that a neuroma was removed from the bottom of the Veteran's foot.  The examiner noted mild valgus deformity in the Veteran's second toe; a hammer toe of the second and third toe; no movement in the first and third metatarsophalangeal joint - i.e. ankylosis in these joints.  At a VA examination in February 2012, the Veteran was diagnosed with the following foot conditions: Morton's neuroma; metatarsalgia; hammer toes; hallus valgus; hallux rigidus; and amputation of the 4th toe.  The examiner noted that the Veteran underwent surgery in January 1997 to remove neuroma and the Veteran had a fall in 2000 which crushed his right heel.  The Veteran's right foot injury, with 2000 heel fracture, was noted to be "severe." 

However, at the VA examination in May 2017, no diagnoses are indicated other than right foot injury with swelling and splitting of plantar skin.  The examination report instructions specifically direct the examiner that "if the diagnosis is different from a previous diagnosis for this condition . . . explain your findings and reasons in the comment section;" however, no explanation is provided.  Regarding the diagnosed condition of right foot injury with swelling and splitting of plantar skin, the examiner marked only that it was "moderate" in severity.  The only surgical procedure indicated is the foot repair procedure in 1965, which addressed the original injury.  There is no discussion of the 1997 surgery or the 2000 fall mentioned.  Because of the deficiencies of the May 2017 VA examination, the Board will remand to afford the Veteran an opportunity for a new examination.

In addition, the Board finds that an opinion is needed regarding the Veteran's claim that he has loss of use of his right foot.  In both the February 2012 and May 2017 VA examinations, the examiners declined to find that there was functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  However, the Veteran has provided a medical opinion from a Dr. Kelley Smith, which states that the Veteran's right foot has no effective function remaining and could be equally well served by an amputation with prosthesis.  There is also indication that other medical professionals have suggested amputation.  For example, a VA treatment record from October 2013 states that "Any measure to decrease or eliminate the [foot] pain will be the solution to his problems.  Symes amputation could be one of those once he is medially [sic] feasible."  The Board will remand this matter to obtain clarification of the question of loss of use.

Finally, the Board finds that the issue of TDIU is inextricably intertwined with the issues on appeal and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary consent from the Veteran, obtain any outstanding private and VA treatment records and associate them with the claim file.

2.  After completion of the above, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right foot disability.  All appropriate tests and studies should be conducted.  The medical rationale for all opinions expressed should be provided.

(a)  A copy of the claim file, including all relevant records and a copy of this Remand, should be reviewed by the examiner.  Review should be noted in the examiner's opinion.

In particular, the examiner should be provided with copies of all previous VA examinations, as well as the opinions and treatment records cited by the Veteran's representative in November 2017 correspondence.  Review of the following records should be noted in the opinion and, if the record is unavailable, this should be noted in the opinion: 

5/18/2017, C&P Exam: "I have a real hard time walking," Functional limitations - pain on weight bearing, pain on non-weight bearing, disturbance of locomotion, interference with standing, lack of endurance" Functional Impact - "unable to stand for more than a few minutes, unable to walk for more than a few feet."

11/27/2015, Medical Opinion, Dr. Kelley Smith: It is my opinion that Mr. [REDACTED] service connected right foot has no effective function remaining and could be equally well served by an amputation with prosthesis.  These conclusions have been reached upon examination of the patient and analysis of his past medical history.

10/7/2013, Kyung Yoon, MD - Recommend: Pain at the bottom of the foot is the main problem.  Any measures to decrease or eliminate the pain will be the solution to his problems.  Symes amputation could be one of those once he is medically feasible.  Continued to use the cane will take the pressure off from the right foot.  Cessation of smoking will also be advisable.

8/29/2013, Wing Sue Shiu, DPM: Chronic nerve pain right foot.

6/11/2012, Karen Sloane, DPM: right foot pain.  Was seen by Dr. Detomasso at FWO (Ft. Wayne Orthopedics, VA fee based care) who suggested severing nerve to right foot due to uncontrolled pain short of amputation.  Cannot do any surgery until aneurism is corrected.

10/22/2010, Barbara Buss, NP: Pt continues to have pain in right foot, has seen multiple specialists, unable to treat unless foot is amputated.

7/29/2009, C&P Exam: The patient is not able to put any pressure on the right foot . . . the patient pains are continually . . . the patient is not able to stand for more than 10 or 15 minutes on the foot . . . He has special insole support of the right foot, but the patient continues to have persistent pain and is needing Vicodin on a regular basis four times a day and tramadol 100 mg b.i.d.

2/26/2009, Was suggested by podiatrist for right foot amputation.

2/10/2009, Wing Sue Shiu, DMP: P: Discussed surgery to right foot - probably a forefoot amputation; pt has been told before by other doctors.  Will refer to Indy for eval.

(b)  In accordance with the latest worksheets for rating the disability, the examiner is to provide a detailed review of the Veteran's pertinent medical history, his current complaints and the nature and extent of any right foot disability.  A complete rationale for any opinions expressed must be provided.

(c)  In examining the feet, the examiner is to specifically test for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

(d)  In addition, the examiner is directed to provide an opinion as to whether the Veteran's right foot disability has no effective function remaining, other than that which would be equally well served by an amputation stump at the cite of election below the knee with the use of a suitable prosthetic appliance.  The examiner is asked to note if (1) there is complete ankylosis of two major joints of the right foot or shortening of the lower extremity of 3.5 inches or more; or (2) complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




